            Case 2:19-cr-00018-APG-EJY Document 53 Filed 12/02/20 Page 1 of 3



 1   RUSSELL E. MARSH, ESQUIRE
     WRIGHT MARSH & LEVY
 2   Nevada Bar No. 11198
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   russ@wmllawlv.com
     Attorney for Lorenzo Lucian Lindsey
 6
 7                                    UNITED STATES DISTRICT COURT
 8                                           DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                        )
10                                                    )       CASE NO. 2:19-cr-00018-APG-FJY
                Plaintiff,                            )
11                                                    )       STIPULATION TO CONTINUE
                        vs.                           )       SENTENCING HEARING
12                                                    )       (FIRST REQUEST)
     LORENZO LUCIAN LINDSEY                           )
13                                                    )
                Defendant.                            )
14                                                    )
15              IT IS HEREBY STIPULATED AND AGREED, by and between the NICHOLAS A.
16   TRUTANICH, United States of America, and SIMON KUNG, Assistant United States Attorney,
17   counsel for the United States of America, RUSSELL E. MARSH, ESQUIRE, WRIGHT MARSH
18   & LEVY, counsel for LORENZO LUCIAN LINDSEY; that the Sentencing hearing currently
19   scheduled for January 19, 2021 at 10:30 a.m., be vacated and continued to a date and time
20   convenient to the Court, but no sooner than 90 days from the current sentencing date.
21              This Stipulation is entered into for the following reasons:
22              1.      Defendant is currently in state custody and does not object to the continuance.
23              2.      The parties need additional time to determine their positions regarding sentencing,
24   gather and prepare support for their positions, file sentencing memorandum and prepare for
25   argument.
26              3.      The parties agree to the requested continuance.
27              4.      Additionally, denial of this request for continuance could result in a miscarriage of
28   justice.
             Case 2:19-cr-00018-APG-EJY Document 53 Filed 12/02/20 Page 2 of 3



 1            5.     The additional time requested by this Stipulation is made in good faith and not for
 2   purposes of delay.
 3            This is the first request for a continuance for the sentencing hearing.
 4            DATED this 2nd day of December, 2020.
 5   WRIGHT MARSH & LEVY                                    NICHOLAS A. TRUTANICH
                                                            United States Attorney
 6
 7   By      /s/ Russell E. Marsh                           By       /s/Simon Kung
          RUSSELL E. MARSH, ESQUIRE                              SIMON KUNG
 8        Counsel for Lorenzo Lucian Lindsey                     Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
            Case 2:19-cr-00018-APG-EJY Document 53 Filed 12/02/20 Page 3 of 3



 1
 2                                UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                       )
 5                                                   )       CASE NO. 2:19-cr-00018-APG-FJY
             Plaintiff,                              )
 6                                                   )       ORDER
                     vs.                             )
 7                                                   )
     LORENZO LUCIAN LINDSEY                          )
 8                                                   )
             Defendant.                              )
 9                                                   )
10           Based on the Stipulation of the parties, the Court hereby continues the sentencing of
11   Defendant Lorenzo Lucian Lindsey in this matter. The ends of justice served by granting said
12   continuance outweigh the best interest of the public and the Defendant in a speedy sentencing,
13   because the failure to grant said continuance would be likely to result in a miscarriage of justice, and
14   would deny the parties herein sufficient time and the opportunity within which to be able to
15   effectively and thoroughly prepare for sentencing, taking into account the exercise of due diligence.
16           IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
17   scheduled for January 19, 2021 at 10:30 a.m., be vacated and continued to April 27, 2021, at
18   10:00 a.m. in courtroom 6C.
19           DATED this 2nd day of December, 2020.
20
                                                             _______________________________________
21                                                           ANDREW P. GORDON
                                                             United States District Judge
22
23
24
25
26
27
28
